—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered June 1, 2000, which denied its motion to transfer the venue of this action from the Supreme Court, Westchester County, to the Supreme Court, Kings County, pursuant to CPLR 503 (e).
Ordered that the order is reversed, with costs, the motion is granted, and the Clerk of the Supreme Court, Westchester County, is directed to transfer the file of the action to the Clerk of the Supreme Court, Kings County.
The plaintiff accepted the assignment of the subcontracts at issue in the present case. The subcontracts specifically addressed the subject of venue for the purposes of potential litigation, and provided that the terms of the subcontracts were binding on all assignees. An assignee stands in the shoes of the assignor and takes the assignment subject to any preexisting liabilities (see, Blake & Assocs. v Aetna Cas. & Sur. Co., 255 AD2d 569; see also, CPLR 503 [e]). Therefore, the motion to transfer the venue of this action is granted. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.